DETAILED ACTION
This is the initial Office action for application SN 17/229,088 having an effective date of 13 April 2021 and a Foreign priority date of 14 April 2020 (India).  Claims 1-13 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites “A process for controlling kinematic viscosity of a polyalphaolefin in a range of 1-70 centistokes” which is indefinite since kinematic viscosity is a function of temperature and a temperature must be cited; the most common temperatures cited for kinematic viscosity are 40°C or 100°C.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Additionally, claim 4 recites the broad recitation “wherein mole ratio of the aluminum halide to the promoter is from 1 to 10”, and the claim also recites “preferably from 1 to 5” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mandai et al (US 4,031,159).
Mandai et al [“Mandai”] disclose a method of preparing a polyolefin oil comprising polymerizing an olefin having 6 or more carbon atoms in the presence of a catalyst mixture consisting of a polyester of a polycarboxylic acid and an aluminum halide (Abstract).
Specifically, Mandai discloses in Tables 1 and 2 a process of oligomerizing C6+ alpha-olefins (1-octent in Ex. 6-9 or a blend of C6, C8 and C10 alpha-olefins in Ex. 1-5) in the presence of aluminum trichloride as the catalyst and an ester (diethyl malonate or diethyl succinate) as a promotor and isooctane as a reaction solvent to produce poly-alpha-olefins in a viscosity range of 34-69 to 90.42 mm2/s at 100°F.  The molar ratio of octene to aluminum chloride is about 59.  The molar ratio of aluminum chloride to polyester is 2:1, and the reaction time is 5 hours.  
Thus comparing the Examples set forth in Mandai to the Examples in the specification wherein the kinematic viscosity of the polyalphaolefins is controlled by adjusting/varying the oligomerization temperature, it is obvious that such an oligomerization results in a blend of dimers, trimers, tetramers, pentamers and heavier oligomers. The examiner is of the position that Mandai meets the limitations of the claimed process for controlling the kinematic viscosity of a polyalphaolefin by adjusting the oligomerization temperature.  


Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loveless (US 4,041,098).
Loveless discloses a catalyst system for oligomerizing alpha-olefins and a process where the catalyst system is used to obtain lubricating oils, hydraulic fluids, and the like.  Loveless discloses a method for the oligomerization of straight chain olefins having at least 3 carbon atoms.   
Specifically, Loveless discloses in Example 3 a process of oligomerizing 1-octene in the presence of an aluminum halide catalyst (ethyl aluminum sesquichloride) with t-butyl chloride as a promoter and hexane as a reaction solvent to produce polyalphaolefins.  The ratio of aluminum halide to olefin monomer is about 20 and the ratio of aluminum halide to promotor is about 3.  Loveless discloses that the only process parameter that is adjusted is the oligomerization temperature.  Thus the Table set forth in Ex.3 demonstrates that by adjusting the oligomerization temperature, the molecular weight distribution of dimers, trimers, tetramers, pentamers and C56+ heavies is adjusted.  Although the kinematic viscosity is not disclosed, it is generally known in the art that by controlling the molecular weight distribution to produce higher molecular weight species, the viscosity is increased.  It is generally known in the art that increasing the molecular weight of polymers correlates to an increased viscosity.  The examiner is of the position that Loveless meets the limitations of the claimed process for controlling the kinematic viscosity of a polyalphaolefin by adjusting the oligomerization temperature.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
January 1, 2022